Citation Nr: 1824772	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 until November 1959.  He died in 2012.  The Appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Appellant provided sworn testimony at a hearing before a Veterans Law Judge who no longer with the Board.  The Appellant was offered the opportunity for an additional hearing under 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Appellant declined an additional hearing.  


FINDINGS OF FACT

1.  The Veteran died in November 2012.

2.  The cause of death was non-small cell lung cancer, with a secondary cause of prostate cancer. A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C. §§ 1131, 1112, 1116, 1310, 5103A, 5107; 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Neither the Appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Furhter, the Board finds that no additional notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A remand confers on an appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2015 remand directed the RO to cure deficient notice to the Appellant, and directed the RO to obtain further medical records.

In that regard, the Board acknowledges VA's insufficient notice to this Appellant and the December 2015 remand directive attempting to cure the deficient notice to the Appellant.  The Appellant has argued that the Veteran's in-service pleurisy had not been properly considered as the cause of death or a contributing factor in the Veteran's demise.  The RO did not send additional notice to the Appellant, however the Appellant and her representative have demonstrated an understanding that the Veteran was not service connected for any condition at his time of death, and that evidence was needed in order to substantiate the claims which are now before the Board.

The RO did obtain requested private medical records, as directed in the remand.  Additionally, an opinion addressing whether either of his causes of death, non-small cell lung cancer and prostate cancer, was related to a disease or injury incurred by the Veteran in service.  The RO then reconsidered the Appellant's claim, including her argument that the Veteran's in-service pleurisy and pneumonia contributed to his cause of death.  Therefore, the Board finds the remand orders were substantially complied with and the Board may continue with appellate review.  See D'Arie's v. Peake, 22 Vet. App. 97 (2008).

Laws and Regulations

A veteran's surviving spouse is eligible for dependency and indemnity (DIC) benefits when a qualifying veteran dies from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5(a) (2017).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2017).  It is the principal cause if it was "the immediate or underlying cause of death or was etiologically related" to the death.  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death." 38 C.F.R. § 3.312(c)(1).

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2017).

Entitlement to Service Connection for Cause of the Veteran's Death

At the time of the Veteran's death, he was not service connected for any disabilities, nor had the Veteran filed any claims for service connection of any disorders.  According to the Veteran's death certificate, the primary cause of death was non-small cell lung cancer, with a secondary cause listed as prostate cancer.

The Appellant has asserted, including during July 2015 testimony before a Veterans Law Judge,  that the Veteran's in-service pneumonia or pleurisy was a cause of the Veteran's discharge from service, and that this in turn caused chronic lung issues and the lung cancer that led to the Veteran's demise. 
Service records indicated that the Veteran was treated for pneumonia in November and December of 1958 and was diagnosed with pleurisy in April 1959.  Records indicate all X-rays were normal, including upon discharge in September 1959.  The Veteran was also diagnosed and treated several times in service for acute prostatitis.  A Medical Board recommended discharge report lists prostatitis as the reason for the Veteran's discharge from service.

A December 2013 VA examination opinion was obtained to address the Appellant's assertion that the Veteran's contributory cause of death, prostate cancer, was caused by the prostatitis which was diagnosed in service.  The examiner found that the Veteran's prostatitis clearly and unmistakably pre-existed service, and it was less likely than not that it had been aggravated by service.  Further, the examiner opined that it was less likely than not that the Veteran's prostatitis progressed into prostate cancer.  The examiner noted that three is no medical evidence indicating that recurrent or chronic prostatitis leads to prostate cancer.

In September 2016, a VA medical opinion was obtained, that addressed the Veteran's in-service conditions of both broncopneumony and prostatitis.  The examiner explained that the two in-service conditions were dangerous and potentially could cause death by themselves; however, there was no medical basis to show those conditions cause cancer.  The examiner noted that neither condition became chronic, but that even if they had, chronic infections do not cause cancer.  

The examiner further explained that neither lung cancer nor prostate cancer is linked to any complaint, disease, or infection documented during service.  The examiner also noted the length of time from the Veteran's service until the diagnosis of cancer, in 2011 for prostate cancer and 2012 for lung cancer, more than 50 years after separation from service.

Next, the examiner addressed the Appellant's assertion that the Veteran's pleurisy had not been considered properly as the cause of death or as a contributing factor in the Veteran's demise.  The examiner pointed to evidence that the Veteran had a history of smoking, which was the main cause of the lung condition - lung cancer.  The examiner found that the Veteran's lung cancer was properly diagnosed in August 2012 and was not a continuation of the symptoms from service.

The examiner also addressed the Appellant's assertion that the Veteran's lung condition was a cause of his service discharge.  As mentioned above, the Veteran was discharged from service due to prostatitis and passive-dependency reaction, chronic, mild, manifested by desire to go home, and there was no mention of a lung problem by the medical board as a cause of discharge.  

Finally, the examiner opined that the Veteran's immediate cause of death of non-small cell lung cancer and contributory cause of death of prostate cancer is less likely than not either incurred in, or caused by a continuation of the treatment  that occurred while in service in 1958 to 1959.

The Board finds this opinion adequate and highly probative as it incorporates the Veteran's relevant medical history within a detailed rationale discussing current clinical knowledge regarding the cancers afflicting the Veteran.  

The Board has considered the Appellant's statements that the Veteran had ongoing lung issues from his service that led to lung cancer, however these statements are of little probative value.  The diagnosis and assessment of etiology of cancer are complex medical determinations, requiring substantial medical expertise which the Appellant has not been shown to have.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Board is cognizant that the Appellant's statements are competent evidence as to observable symptomatology, including weakness, coughing, and fatigue.  See Barr V. Nicholson, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, statements related to the etiology of the Veteran's lung cancer draw medical conclusions which the Appellant is not qualified to make. Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's lung and prostate cancers falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In sum, the VA examination opinion determining that the Veteran's lung cancer and prostate cancers were not the result of his in service pleurisy or prostatitis, respectively, is the most probative evidence of record.  Beyond this opinion, there is no factual basis in the record that his lung cancer or prostate cancer were incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after the Veteran's discharge from service in 1959.  Importantly, neither the Appellant, nor her representative, has submitted a competent clinical opinion to the contrary.  


	(CONTINUED ON NEXT PAGE)



Accordingly, service connection for the cause of Veteran's death is not warranted. The evidence of record simply does not establish either on a direct or secondary basis that the Veteran's lung cancer or prostate cancer were caused by his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


